[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ANSWER TO MOTION FOR ARTICULATION
This court does not have an independent recollection of any discussion concerning the agreement reached on September 25, 1986.
However, after hearing argument by both parties and reviewing the entire file, it is the opinion of this court, that it was the intention of the parties, that the plaintiff have an option to purchase a 4 acre parcel for $8,000, and that the plaintiff has exercised that option prior to its expiration.
The defendant is presently in contempt, although not wilful and she is ordered to convey to the plaintiff a 4 acre parcel together with a 50 foot access to Pendleton Hill Road, North Stonington, upon payment to her of $8,000 by the plaintiff. Any conveyance tax due shall be paid by the plaintiff.
The other motions for contempt are referred back to Austin, J. for appropriate action.
O'CONNELL, JUDGE